--------------------------------------------------------------------------------

Assets Purchase Agreement

     Party A: Zhejiang Kandi Vehicles Co., Ltd.

     Address: Jinhua Industrial Zone, Jinhua City, Zhejiang Province, China

     Legal Representative: Xiaoming Hu

     Party B: Zhejiang New Energy Vehicle System Co., Ltd.

     Address: No.1008 Lake Tai Road Changxing Economic Development Zone,
Zhejiang Province, China

     Legal Representative: Liang Fang

     Whereas:

     1. Party A and Geely will jointly establish a new company specializing
electric vehicles (“EV”), and Party B has existing EV production facilities,
land and related electronic equipment and office building;

     2. In order to meet the requirements of cooperating with Geely and realize
the industrialization of EV as quickly as possible, Party A wishes to purchase
Party B's existing EV production facility and land as well as its related
electronic equipment and office buildings to expand Party A’s current EV
production scale and capacity.

     3. Party B wishes to sell its existing EV production facility, land and
related electronic equipment and office building to Party A.

     Therefore, after serious consultation and negotiation, both parties reach
the following binding terms and agreement:

     I. Party A agrees to purchase the assets listed in the article 2 of this
agreement, and Party B agrees to sell the assets /their ownership listed in
article 2 of this agreement to Party A; Parties agree that Party A only
purchases the assets listed in the article 2 of this agreement, which does not
involve any other assets that are not listed in the article 2 of this agreement
or any debt or credit of Party B or the equity of Party B. Parties agree that
this assets purchase is not to purchase Party B as a company and Party A shall
not be responsible for Party B’s debts and liabilities. Party B confirms that
its assets sale is not to avoid any liabilities and it has sufficient cash and
other assets to satisfy its due debt and liabilities.

1

--------------------------------------------------------------------------------

     II. Party A agrees to purchase and Party B agrees to sell the following
assets (hereinafter referred to as "Purchased Assets”):

     1) The EV pressing assembly line, welding assembly line, coating assembly
line, general assembly line and related machine equipment listed on Jinchen
Appraisal Report(2013)No.16 issued by Jinhua Jinchen Assets Appraisal Co., Ltd.
on January 29, 2013, the detailed purchased assets list please see the appraisal
report.

     2) The land use right for No.1008 Lake Tai Road, Changxing Economic
Development Zone, Zhejiang Province and the ownership of construction in
progress on the land as well as buildings on the land listed on Jinchen
Appraisal Report(2013)No.18 issued by Jinhua Jinchen Assets Appraisal Co., Ltd.
on January 29, 2013.

     III. Party B makes the following representations and warranties, and Party
B understands that Party A signs, delivers and carries out this agreement by
relying upon the truthfulness and accuracy of these representations and
warranties of Party B.

     1) Party B is a limited-liability company established under Chinese law,
and it has the complete qualification and good reputation .Party B has all the
ownership, operation rights and other property titles for its business
operation; Party B has the right to dispose its property and assets.

     2) Party B has the capacity and right to sign, deliver and perform this
agreement and other related documents, and it has all the necessary legal power
to finish the transaction. Each document signed and delivered by Party B as well
as the completion of this transaction have been authorized and approved by its
Board and shareholders. This agreement and other related documents are
officially signed and delivered by Party B. This agreement and other documents
that are officially signed by Party B shall have complete effect to Party B as
well as binding and enforcement power to Party B.

2

--------------------------------------------------------------------------------

     3) Party B has free, clear and valid legal titles and certificates to
Purchased Assets and there is no mortgage, pledge, lien, debt or any other third
party rights or disputes on Purchased Assets. Party B warrants that it will
indemnify Party A from any liabilities if any third party requests or asserts
claims or interests in Purchased Assets after the transfer. If any third party
makes any claims with or files any lawsuit against Party A for Purchased Assets,
Party B shall be responsible for all the costs and expenses to Party A,
including but not limited to attorney fees.

     4) Party B has the right to transfer and sell Purchased Assets and the
Purchased Assets do not have any existing or effective leasing agreements or
third party contractual obligations on them.

     5) The transfer and sale of Purchased Assets by Party B will not violate
any state laws or regulations or local government policies.

     6) As of the date of signing this agreement, Party B doesn’t know or isn’t
acknowledged of or has no reason to know that there is any law suits,
arbitration proceedings or other legal proceedings or government investigations
involving Purchased Assets (whether finished or not) or any possible law suit or
arbitration threat or pleadings or administrative legal proceedings against
Party B or Purchased Assets.

     7) Party B promises Purchased Assets do not have any intellectual property
rights (IPR) disputes and do not infringe any third party’s IPR.

     8) Environmental Protection—Party B promises that Purchased Assets,
including but not limited to land and plant facilities, meet all national and
local governments’ requirements of environmental protection and waste discharge.
Regardless of the source of the cause and regardless as whether Party B has
knowledge of it, Party B is responsible for all the pollution occurring prior to
the transfer day, even if Party A discovers such pollution after the Purchased
Assets transfer, Party B shall pay for the clean-up fees to make the assets meet
the relevant national standards.

3

--------------------------------------------------------------------------------

     9) The specifications and quality of Purchased Assets—Party B promises the
quality of Purchased Assets has no flaws and defects and they meet the relevant
national standards (if any), and they can meet their normal function as well as
uses and purposes as designed.

     IV. Party A makes the following representations and warranties to Party B:

     1) Party A is established under the Chinese law, and it has complete
qualification and is a lawful existing limited liability company and has all
necessary legal authorities for its business operation.

     2) Party A has the capacity and right to sign, deliver and perform the
agreement and other documents involved in the agreement, and it has all
necessary legal authorities to complete the transaction. Each document signed
and delivered by Party A and the completion of the transaction have been
authorized and approved by the board, and there is no need for shareholders’
authorization to sign and deliver these documents or complete this transaction.
The agreement and other documents related to this agreement will be officially
signed and delivered by Party A. This agreement and other documents that are
officially signed by Party A shall have complete effect to Party A as well as
binding and enforcement power to Party A.

     V. Party A agrees to buy the Purchased Assets in cash at total of RMB
272,767,553.00, which is the appraisal price (hereinafter referred to as "Sale
Price”) in Jinchen Appraisal Report(2013)No.16 and Jinchen Appraisal
Report(2013)No.18 issued by Jinhua Jinchen Assets Appraisal Co., Ltd. on January
29, 2013.

4

--------------------------------------------------------------------------------

     VI. Party B promises if it violates article 3.1 to 3.7 of this agreement,
which causes the part or all of Purchased Assets’ ownership unable to be
transferred or sold to Party A and to give Party A possession of such assets
smoothly (hereinafter referred to as "Troubled Assets”), Party B promises to
bear all losses thereby caused to Party A and shall pay additional compensation
for breach of contract to Party A at the same amount of the Sale Price of such
Troubled Assets.

     VII. Upon the transfer of ownership of Purchased Assets to Party A, parties
shall jointly review, confirm and sign off on whether Purchased Assets meet the
environment protection requirements under article 3.8. If parties can’t reach an
agreement, the issue can be submitted to an independent third party agreed by
both parties for review and evaluation. If the result shows Purchased Assets
fail to meet national or local environment protection and waste discharging
standards, Party B shall compensate for Party A’s losses and pay for the
clean-up.

     VIII. Party B promises Purchased Assets can be used normally and have no
quality problem. Party A admits that it has conducted preliminary verifications
on the appearance of certain equipment of Purchased Assets and they don’t appear
to have obvious quality issues. Upon the transfer of the ownership of Purchased
Assets to Party A, parties shall review, confirm and sign off on whether the
quality of Purchased Assets meet the requirement of article 3.9. If parties
can’t reach an agreement, the issue can be submitted to an independent third
party agreed by both parties for review and verification. If the result shows
Purchased Assets quality has problems, Party A can request:

     a) Party B shall be responsible to repair and replace such assets as well
as compensate Party A’s loss, or;

5

--------------------------------------------------------------------------------

     b) Choose not to purchase such assets with quality issues, and request
Party B to take them back unconditionally and return the purchase price for such
assets plus the corresponding interests.

     If Purchased Assets pass quality verification, but have the quality
problems during the using process in the future, Party B promises to try its
best to cooperate with Party A to solve the problem, but cost of repair shall be
borne by Party A. However, if Purchased Assets have flaws and defects that can’t
be discovered at the time of the transfer and sign off, Party B cannot use the
above clause to exempt its responsibilities and Party B shall be responsible for
the repair and replacement of the assets as well as compensate Party A’s loss.

     IX. If Purchased Assets have insurances, Party B shall assist Party A to
transfer insurance beneficiary to Party A without charge during the process of
the transfer ownership of the assets. Between the time of the agreement is
executed and formal transfer of the ownership of assets to Party A, Party B
shall be responsible for any risk of damages or losses of assets.

     X. Party B promises to complete the transfer of ownership and titles (for
the land, it is the transfer of use rights) for Purchased Assets within 3 months
after signing this agreement. Party A promises to do its best to cooperate in
this process. If transfer process can’t be completed on time due to the reasons
other than stated in article 3.6, 3.7 or 3.8 of this agreement, Party B shall be
responsible for the losses caused to Party A .

     XI. Party A promises to make the cash payment to Party B for the
transferred assets within 1 month after completing the transfer of ownership and
titles of such assets. If Party A fails to make the payment on time, it shall be
responsible for the losses caused to Party B.

6

--------------------------------------------------------------------------------

     XII. Any taxes resulted from the performance of this agreement by each
party shall be borne by such party independently. Each party shall arrange and
pay its own income taxes and property taxes. Party B shall pay off all the
relevant taxes for Purchased Assets before the transfer of their ownership,
including but not limited to land transfer fees, deed tax and real estate tax,
etc.

     XIII. When carrying out the article 7 and 8 of this agreement, parties
shall each assign at least 2 authorized personnel and they shall be confirmed by
both parties in writing. If there is any independent third party verification,
such third party shall be confirmed by both parties in writing too.

     XIV. This agreement and related information shall be kept in strict
confidence. Without the prior written consent of Party A, Party B shall not use,
deal, exploit, sell or leak the information to any third party, unless

     a)Party A has already disclosed such information, or

     b) The information has been disclosed to public not because of Party B, or

     c) Party B needs to disclose the agreement or related information according
to the laws.

     XV. Any unfinished items or any problem or dispute during the performance
of the agreement shall be solved through friendly negotiation between the
parties, if parties can’t reach an agreement, either party can submit the matter
to Jinhua City Arbitration Commission for arbitration. The arbitration shall be
conducted in Jinhua City according to the rules of of Jinhua City Arbitration
Commission in effect at the time of applying for arbitration. The arbitration
award shall be final and binding upon both parties. The Chinese laws will be
applicable laws for the arbitration and Chinese will be the language of the
arbitration. There shall be three arbitrators and each party shall appoint one
and the director of Jinhua City Arbitration Commission shall appoint the third
one.

7

--------------------------------------------------------------------------------

     XVI. This agreement shall take effect on the date on which it is signed and
sealed by both parties. If the parties consent, this agreement can be terminated
by parties in writing.

     XVII. This agreement has 6 copies, each party keeps 3 copies.

Party A Party B     Zhejiang Kandi Vehicles Co., Ltd. Zhejiang New Energy
Vehicle System Co., Ltd     (Seal)  (Seal)     Legal representative Legal
representative     (sign)  (sign)     February 27, 2013  

8

--------------------------------------------------------------------------------